PER CURIAM
Defendant was convicted of burglary and other offenses. On the burglary conviction, the trial court imposed the maximum sentence allowed under grid block 7-A of the sentencing guidelines. On appeal, defendant contends that he instead should have been sentenced under grid block 7-B, which has a shorter maximum allowable sentence, because the state failed to prove that a prior out-of-state conviction constituted a “person” felony for purposes of the guidelines. The state concedes that the trial court erred in that regard. We agree and accept the state’s concession.
Defendant also raises a number of other challenges to his convictions and sentences, each of which is unpreserved and/or lacks merit. We reject those challenges without discussion.
Remanded for resentencing; otherwise affirmed.